Citation Nr: 0615910	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-03 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with atrophy of knee 
extensor muscle group, currently evaluated at 10 percent 
disabling.

2. Entitlement to an effective date prior to August 22, 2005 
for an award of service connection for degenerative joint 
disease of the right knee.

3. Entitlement to an effective date prior to August 22, 2005 
for an award of service connection for arthralgia and loss of 
motion of the right ankle.

4. Entitlement to an effective date prior to August 22, 2005 
for an award of service connection for mild peripheral 
neuropathy of the left lower extremity. 

5. Entitlement to an effective date prior to August 22, 2005 
for an award of service connection for mild peripheral 
neuropathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. The veteran had a hearing before the 
Board in February 2005 and the transcript is of record.

The case was brought before the Board in May 2005, at which 
time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining identified 
treatment records and Social Security records. The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.  


The original issue before the Board prior to remand was 
solely whether the veteran was entitled to an increased 
rating for residuals of a fracture of the right tibia and 
fibula, with atrophy of the knee extensor muscle group, 
currently rated as 10 percent disabling. While on remand, the 
RO, in a September 2005 supplemental statement of the case 
(SSOC) declined to grant an increased rating as to the sole 
issue. Rather, in a simultaneous September 2005 rating 
decision, the RO awarded the veteran service connection of 
four additional conditions, as secondary to his in-service 
fracture of the tibia and fibula, including degenerative 
joint disease of the right knee, loss of motion of the right 
ankle, and peripheral neuropathy of both lower extremities. 

In rendering the September 2005 SSOC and rating decision, the 
RO informed the veteran that the new service connected 
conditions were "inextricably intertwined"  with the issue 
already on appeal before the Board and, therefore, no further 
action was required on his part. The veteran, in response, 
filed statements in November 2005 expressing disagreement 
with the new service connected conditions' effective dates, 
but not with the initial ratings themselves.

Under certain circumstances, the Board agrees that 
"residuals" of an in-service fracture inextricably 
intertwine all secondary conditions as well. Under these 
circumstances, however, the Board declines to assume 
jurisdiction over any additional increased rating claims. The 
veteran filed two timely notices of disagreements to the 
September 2005 rating decision regarding the effective date 
of the award of service connection for all four conditions, 
alleging that the awards should be retroactively applied 
prior to August 22, 2005. The veteran, in his notice of 
disagreement, did not indicate that he disagrees with the 
initial ratings and indeed expressed otherwise. If the 
veteran in fact disagrees with the initial ratings for these 
four conditions, then he has until September 13, 2006 to file 
an appropriate notice of disagreement. The issues of 
effective dates for the September 2005 awards of service 
connection, however, were affirmatively raised by the veteran 
and therefore are addressed here. Accordingly, the issues on 
appeal have been recharacterized above.

During the veteran's February 2005 hearing before the Board, 
the veteran alleged a back and left foot condition 
attributable to service. These issues are not before the 
Board on this appeal, and are REFERRED to the RO for 
appropriate adjudication.

The issues of entitlement to an effective date prior to 
August 22, 2005 for an award of service connection for 
degenerative joint disease of the right knee, arthralgia and 
loss of motion of the right ankle, peripheral neuropathy of 
the left lower extremity, and peripheral neuropathy of the 
right lower extremity are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of a fracture of the right 
tibia and fibula, with respect to muscle impairment, are 
manifested by slight atrophy and complaints of pain. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent based upon 
impairment of the knee extensor muscle group are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.56, 4.73, Diagnostic 
Codes 5311, 5313 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran was service-connected for a tender scar, 
residuals of a fracture of the right tibia and fibula in 
October 1961. In April 1996, the RO granted the veteran a 
separate compensable rating for residuals of a right tibia 
and fibula fracture, with atrophy of the knee extensor muscle 
group. The veteran initiated his claim for an increased 
rating for the muscle damage residuals, currently rated at 10 
percent, in May 2000. The RO denied the claim. The veteran 
appeals on the basis that his right leg causes him constant 
pain and has prevented him from working since 1994. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the disability in this case, the 
primary concern is the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R. § 4.55(a). A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c).

The veteran's service-connected muscle damage of the right 
knee was previously evaluated pursuant to Diagnostic Code 
5313, which provides evaluations for disability of muscle 
group XIII. The function of these muscles are as follows: 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over-
pulley action at knee joint. Muscle disability under this 
provision is evaluated as follows: slight (0 percent); 
moderate (10 percent); moderately severe (30 percent); and 
severe (40 percent). 38 C.F.R. § 4.73

However, the 2001 VA examination explicitly stated that the 
affected muscle group was XI, so the September 2005 rating 
decision corrected the diagnostic code under which the 
veteran is evaluated to 5311.  This Muscle Group encompasses 
the posterior and lateral crural muscles and the muscles of 
the calf, and their functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee. 38 C.F.R. § 4.73, 
Diagnostic Code 5311. A 10 percent rating is provided for a 
moderate residual disability; a 20 percent rating for a 
moderately severe residual disability; and a 30 percent 
rating for a severe residual disability. Id.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. Currently, the veteran's disability is 
classified as "moderate." Moderate disability of muscles is 
characterized by a through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without the explosive effect of a high 
velocity missile, residuals of debridement, or prolonged 
infection. History and complaint characteristic of moderate 
disability of muscle includes service department records or 
other evidence of in-service treatment for the wound. For a 
finding of moderate disability of muscle, there should be 
record of consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56 (c), particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles. Objective findings 
characteristic of moderate muscle disability include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue. For 
moderate muscle injury, there should be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side. 38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements. Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability. Tests 
of strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).


In the instant case, the Board finds that the veteran's 
service-connected residuals of an in-service fracture of the 
right tibia and fibula does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent based upon 
impairment of the affected muscles. 

With respect to the residual muscle impairment, the Board 
notes that the veteran's service medical records reflect in- 
service treatment for his fracture to the right tibia and 
fibula, to include an approximately 2 month hospitalization 
and surgery where a pin was inserted in his leg. The records 
indicate a diagnosis of osteomyelitis. The veteran returned 
to full duty in September 1960 with no other complications 
through his separation in July 1961.

Since the filing of his claim, the service-connected 
disability is manifested by pain, weakness, tenderness, and 
slight limitation of motion. The veteran was afforded a VA 
examination in May 2001 which confirmed a diagnosis of muscle 
atrophy of the right knee. Although the affected area was 
tender with some keloid formation, there was no tendon 
damage, muscle herniation, and no limitations with standing 
or walking.

The veteran's VA outpatient treatment records consistently 
show complaints of swollen joints and right knee and ankle 
pain. In May 2002, pretibial edema was noted on examination, 
and the veteran complained of severe pain. In August 2002, it 
was noted that he had a limping gait.  In October 2004, it 
was noted that his gait was coordinated and smooth, with no 
misalignment, defects, or deformities of the joints, bones, 
or muscles.  There was full range of motion of the joints, 
without pain, and no muscle atrophy or weakness.  The records 
from the Social Security Administration also contained many 
VA records, from the late 1990s, and although these showed 
complaints of pain, there were few objective findings as to 
the severity of the muscle disability at issue.  The finding 
that the veteran was totally disabled was based in no way on 
the service-connected disability.

Most recently, the veteran was afforded another VA 
examination in August 2005 also indicating subjective 
complaints of pain and stiffness in the right knee and ankle. 
Objectively, the examiner found slight loss of motion in the 
right ankle and traumatic arthritis of the right knee, 
evidenced by x-rays, as well as peripheral neuropathy of both 
lower extremities. On physical examination, the veteran's 
right lower extremity exhibited slight loss of strength and a 
lowered threshold of fatigue compared to the same exercises 
performed by his left lower extremity.  There was slight 
atrophy of the right thigh and calf. The veteran walks with a 
limp and uses a cane if walking for more than one block. X-
rays showed the old fracture was well healed and well 
aligned.

The veteran appears to have consistent complaints of the 
cardinal signs or symptoms of muscle disability as defined by 
38 C.F.R. § 4.56(d), which corresponds to the criteria of a 
moderate muscle injury. However, the preponderance of the 
competent medical evidence is against a finding that this 
impairment is of such severity as to constitute a moderately 
severe or severe injury to muscle group XI or XIII. For 
example, the medical evidence indicates little loss of 
strength and endurance to the right leg compared to the left. 
The August 2005 VA examiner, specifically, stated that the 
veteran's strength of the right knee flexion/extension was 4 
of possible 5 before repetitive motion exercises and 3 of 
possible 5 after. The left knee, on the other hand, scored 5 
of possible 5 before and after repetitive motion exercises. 
Similarly, the veteran's strength of the right ankle 
dorsiflexion and plantar flexion was 4 of possible 5 compared 
to the left ankle, which were 5 of possible 5. The veteran 
declined to do right ankle repetitive motion exercises, 
stating it was too painful. While this evidences some loss of 
strength and endurance, the testing does not reveal an 
impairment to the severity as would warrant a greater rating. 
There is atrophy of the right thigh and calf, but it is very 
slight (1 centimeter).

While the VA examiner also noted other significant 
symptomatology, diagnosing the veteran with traumatic 
arthritis of the right knee, limitation of motion of the 
right ankle and peripheral neuropathy of both lower 
extremities, separate ratings for these diagnoses already 
compensate the veteran for the disabling effect. The rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice (or more) for the same symptomatology; such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding of disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The only other Diagnostic Code potentially applicable to the 
veteran's disability is 5262 for impairment of the tibia and 
fibula.  However, without malunion or nonunion, this code 
cannot be used to rate his disability.

Consequently, the Board concludes that the residual muscle 
impairment is adequately evaluated by the current 10 percent 
rating in that it reflects moderate impairment. Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in June 2005.  That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The 2005 letter told him to provide 
any relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. Since the RO assigned the 10 
percent disability rating at issue here for the veteran's 
service-connected disability, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was not 
done in this case. However, the claimant still has the right 
to VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above. Although 
the notice provided to the claimant in 2005 was not given 
prior to the first adjudication of the claim, the content of 
the notice fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in September 
2005.  Not only has he been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible. The claimant's Social Security records are also in 
the file. The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).


The RO provided the veteran an appropriate VA examination in 
May 2001 and August 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's condition since he was last 
examined. The veteran has not reported receiving any recent 
treatment specifically for this condition (other than at VA, 
which records are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating greater than 10 percent for residuals 
of a fracture of the right tibia and fibula with atrophy of 
knee extensor muscle group is denied.


REMAND

For the following reasons, the claims for entitlement to an 
effective date prior to August 22, 2005 for the awards of 
service connection for degenerative joint disease of the 
right knee, arthralgia and loss of motion of the right ankle, 
peripheral neuropathy of the left lower extremity, and 
peripheral neuropathy of the right lower extremity are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

A September 2005 rating decision awarded service connection 
for degenerative joint diseased of the right knee, arthralgia 
and loss of motion of the right ankle, and peripheral 
neuropathy of both lower extremities. In two November 2005 
statements, the veteran expressed disagreement with the 
effective date applied to all of the September 2005 awards. 

Accordingly, the claims must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.


Accordingly, these claims are remanded for the following:

1. Please send the veteran VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) for the issues of entitlement to an 
earlier effective date prior to August 22, 
2005 for the awards of service connection for 
degenerative joint disease of the right knee, 
arthralgia and loss of motion of the right 
ankle, peripheral neuropathy of the left 
lower extremity and peripheral neuropathy of 
the right lower extremity including an 
explanation as to the information or evidence 
needed to establish a disability rating and 
effective date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). The veteran should 
also be advised to submit any pertinent 
evidence in his possession. 

2. Provide the veteran and his representative 
a statement of the case as to these issues. 
The veteran should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of these issues 
to the Board. See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b). If a timely substantive appeal 
is not filed, the claims should not be 
certified to the Board. If so, subject to 
current appellate procedures, the case should 
be returned to the Board for further appellate 
consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
these claims. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). No 
action is required of the veteran until further notice is 
obtained.  



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


